DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment
This Office Action is made in response to amendment, filed 8/9/2021. Claim 1 has been amended. 

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 8/9/2021. 
With respect to Claim Rejections - 35 USC § 103, the independent claim1 has been amended to include “generating, by the one or more processors and based on the scheduling information, one or more package files that each include a plurality of media asset files, comprising the plurality of media assets scheduled for future presentation, for distribution to a plurality of distinct media receivers, each of the media asset files corresponding to at least one of the future scheduled media presentations.” The Applicant submits that Marsh only discloses generating different versions of electronic program guide (EPG) data which is not a "media asset". And the Applicant points out that it is the EPG server of Marsh that generates the different versions of the EPG data and it is the content distribution system of Marsh that receives such EPG data from the EPG server (see paragraph 37 of Marsh). The Examiner points out that paragraph 37 also cites that Content distribution system transmits the EPG data to the multiple client devices. The Examiner also points out that not only is EPG listing provided to the client devices, but also content folders (see paragraph 0053 & FIG.5) that contains metadata that pertains to media content (media assets) that can be experienced by a user (see para.0042). The content folder can also contain the actual content itself, such as a digitally encoded (media assets) program or movie (see para.0044). In regards to the amended portion of claim 1, the Examiner finds Shen (US 10,742,699) to teach “comprising the plurality of media assets scheduled for future presentation”. Shen discloses a play list that may include both currently encoded segments (media assets) and also future encoded segments (media assets scheduled for future presentation) (col.2, lines 23-33).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al., Pub No US 2003/0233241 A1 (hereafter Marsh) in view of Sujit Magar, Pat No US 10,073,968 B1 (hereafter Magar) and further in view Shen et al., Pat No US 10,742,699 B1 (hereafter Shen).

Regarding Claim 1, Marsh discloses a method in a multichannel media distribution computing system, the method comprising:
receiving, by one or more processors of the multichannel media distribution computing system [FIG.2 & para.0029: Discloses a Content Distribution System (multichannel media distribution computing system) that receives programming and content from plurality of content description metadata providers, media content description systems, and program data providers. FIG.2 also illustrates that The Content Distribution System includes Content/Data Processors.] and from a remote data server, scheduling information regarding one or more future scheduled media presentations for each of a plurality of media assets via one or more content channels [FIG.2 & para.0032: Discloses the a EPG Database and EPG Server (a remote data server)  are remote from the Content Distribution System; and FIG.9 & para.0032: Discloses the EPG server using data from the EPG database containing program data for generating scheduled information regarding one or more future scheduled media presentations (an EPG). The EPG programming data includes program titles, ratings, characters, descriptions, actor names, station identifiers, channel identifiers, schedule information, and the like; and para.0054: Discloses the constructed EPG includes future scheduled programs.];
generating, by the one or more processors and based on the scheduling information, one or more package files that each include a plurality of media asset files, comprising the plurality of media assets scheduled for future presentation, for distribution to a plurality of distinct media receivers, each of the media asset files corresponding to at least one of the future scheduled media presentations [para.0010: Discloses Metadata can be collected from a variety of metadata providers and organized in individual content folders (package files) that can be provided to various client devices. The client devices can process the content folders to provide an electronic program guide for its users; and para.0044: Discloses the content folder can also contain the actual content itself, such as a digitally encoded program or movie; and para.0037: Discloses generating by the EPG server different version files (package files) of the EPG data that takes into account different programming preferences and lineups. The Content Distribution System 210 transmits the EPG data files (package files) to the multiple client devices utilizing a carousel file system to repeatedly broadcast the EPG data files; and FIG.9 & para.54: Discloses the constructed EPG includes future scheduled programs. FIG.9 illustrates future scheduled media presentations; and FIG.2: Discloses the Content Distribution System distributing ; and
causing, by the one or more processors, display of at least a portion of the generated database information on a user client device communicatively coupled to the one or more processors [para.0032: Discloses the EPG database stores electronic files of program data which can be used to generate an electronic program guide; and para.0033: Discloses the EPG Server processes the EPG data prior to distribution where the processing may involve selection of content (a portion of the data selected to be included in the EPG file), content compression, format modification, and the like; and para.0036: Discloses a particular content processor may encode, or otherwise process, the received content into a format that is understood by the multiple client devices (a user client device communicatively coupled to the one or more processors); and para.0038: Discloses rendering the EPG with selected content information to the client display device.].
	generating, by the one or more processors, database information regarding the generating of the one or more package files [para.0032-0034: Discloses content providers generates electronic files of program data (generating package files) which are stored to an EPG database, examples includes program titles, ratings, characters, descriptions, actor names, station identifiers, channel identifiers, schedule information, and the like (generating database information).],
Marsh does not explicitly discloses generating, by the one or more processors, database information regarding the generating of the one or more package files, the database information including a completion time associated with the generating of each of the one or more package files (emphasis added to distinguish the elements not taught by the Marsh); However, in analogous art, Magar discloses a database containing information that includes file identification and timestamp data of the file (FIG.2, col.6, and lines 1-3). A file with a timestamp indicates the time when the file was created or modified (FIG.3, col.7, and lines 26-29). The term "created" refers to when a file is first saved or copied to a file system, thus the timestamp indicates a completion time since the file is generated then saved at completion (col.7, and lines 36-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Marsh in view of Magar for database information to include a completion time associated with the generating of each of the one or more 
Marsh and Magar does not explicitly discloses generating, by the one or more processors and based on the scheduling information, one or more package files that each include a plurality of media asset files, comprising the plurality of media assets scheduled for future presentation, for distribution to a plurality of distinct media receivers, each of the media asset files corresponding to at least one of the future scheduled media presentations (emphasis added to distinguish the elements not taught by the combination); However, in analogous art, Shen discloses (col.2, lines 23-33) involves providing a play list that may include both currently encoded segments and also future encoded segments (scheduled for future presentation), which are segments (plurality of media assets) that have not yet been fully encoded at the time that the playlist is generated. The play lists may be generated by an encoder at a server that transmits the streaming video content, and the playlists may be requested from the server by a player at a remote client that receives the streaming video content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Marsh and Magar in view of Shen for providing plurality of media assets scheduled for future presentation. One would be motivated at the time of the invention to have this due to reduce the likelihood that the player will need to wait to request and receive a new playlist in order to play a recently encoded segment, thereby reducing latency (col.2, and lines 60-63).

Regarding Claim 2, the combined teachings of Marsh, Magar and Shen discloses the method of claim 1, and Marsh further discloses further comprising selecting, by the one or more processors and based on the scheduling information, the plurality of media asset files for the distribution [para.0033: Discloses the EPG server 218 processes the EPG data prior to distribution to generate a published version of the EPG data which contains programming information for all channels for one or more days. .

Regarding Claim 3, the combined teachings of Marsh, Magar and Shen discloses the method of claim 1, and Marsh further discloses further comprising initiating, by the one or more processors and prior to an earliest scheduled presentation of any of the plurality of media asset files, transmission of the one or more package files to each of the plurality of distinct media receivers [para.0033: Discloses the EPG server 218 processes the EPG data (initiating)  prior to distribution and presentation (prior to an earliest scheduled presentation) to generate a published version of the EPG data which contains programming information for all channels for one or more days; and para.0054: Discloses the schedule file (package file) is a description of the programs that are to be broadcast over a future time period for which an EPG is going to be constructed and distributed to receivers. For example, the schedule file can describe which programs are going to be broadcast for the next two weeks. Therefore, the transmission (distribution) of the one or more package files to each of the plurality of distinct media receivers are initiated and transmitted prior an earliest scheduled presentation since the package files contain future programing and are distributed prior to scheduled presentation.]. 

Regarding Claim 4, the combined teachings of Marsh, Magar and Shen discloses the method of claim 1, and Marsh further discloses wherein generating the one or more package files includes applying one or more compression schemes to each media asset file of the plurality of media asset files [para.0033: Discloses processing EPG data prior to distribution to generate a published version of the EPG data (package files) which contains programming information for all channels may involve any number of techniques to reduce, modify, or enhance the EPG data. Such processes can include selection of content, content compression, format modification, and the like.].

Regarding Claim 5, the combined teachings of Marsh, Magar and Shen discloses the method of claim 1, and Marsh further discloses wherein the generated database information includes information includes an indication of one of multiple media file types associated with the media asset files , and wherein causing the display of the at least a portion of the generated database information on the user client device includes selecting the at least a portion of the generated database information based at least in part on a user selection of the one media file type [para.0010: Discloses individual content folders are provided to client devices containing metadata that are collected from a variety of metadata providers. The client devices can process the content folders to provide customized electronic program guide (selecting portions of the database information).].

Regarding Claim 6, the combined teachings of Marsh, Magar and Shen discloses the method of claim 1, and Marsh further discloses wherein the generated database information includes one or more of a group that includes a respective success rate associated with the transmission of each media asset file via the one or more package files, a file count associated with each of the one or more package files, and a transmission time associated with transmission of each of at least one of the one or more package files to the plurality of distinct media receivers [para.0054: Discloses the schedule file (package files) contains a list of media content identifier number (MCIDs), the times (transmission time) when, and the channels on which the associated programs are going to be broadcast.]. 

Regarding Claim 7, the combined teachings of Marsh, Magar and Shen discloses the method of claim 1, and Marsh further discloses further comprising tracking at least some of the generated database information over multiple time periods, and wherein causing the display of the at least a portion of the generated database information on the user client device includes displaying one or more comparisons of data associated with a first of the multiple time periods with data associated with a distinct second of the multiple time periods [para.0037: Discloses the EPG server generates the scheduled files (package files) may include some programming based on user preference information (a portion of the schedule); and para.0071: Discloses user preference information is gathered from monitoring (tracking) user watched programs at predetermined intervals (over multiple time periods); and . 

Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al., Pub No US 2003/0233241 A1 (hereafter Marsh) in view of Sujit Magar, Pat No US 10,073,968 B1 (hereafter Magar).

Regarding Claim 8, Marsh discloses one or more non-transitory computer-readable media collectively having contents configured to cause one or more processors of a multichannel media distribution system to perform a method [para.0036: Discloses content and program data processor that processes the media content and EPG data received from content provider and program data provider prior to transmitting the media content and EPG data across broadcast network.], the method comprising:
receiving, by the one or more processors [FIG.2 & para.0029: Discloses a Content Distribution System (multichannel media distribution computing system) that receives programming and content from plurality of content description metadata providers, media content description systems, and program data providers. FIG.2 also illustrates that The Content Distribution System includes Content/Data Processors.] and from a remote data server, scheduling information regarding one or more future scheduled media presentations for each of a plurality of media assets via one or more content channels [FIG.2 & para.0032: Discloses the a EPG Database and EPG Server (a remote data server)  are remote from the Content Distribution System; and FIG.9 & para.0032: Discloses the EPG server using data from the EPG database containing program data for generating scheduled information regarding one or more future scheduled media presentations (an EPG). The EPG programming data includes program titles, ratings, characters, descriptions, actor names, station identifiers, channel identifiers, schedule information, and the like; and para.0054: Discloses the constructed EPG includes future scheduled programs.];
generating, by the one or more processors and based on the scheduling information, one or more package files that each include a plurality of media asset files for distribution to a plurality of distinct media receivers, each of the media asset files corresponding to at least one of the future scheduled media presentations [para.0037: Discloses generating by the Content Distribution System different version files (package files) of the EPG data that takes into account different programming preferences and lineups. The Content Distribution System 210 transmits the EPG data files (package files) to the multiple client devices utilizing a carousel file system to repeatedly broadcast the EPG data files; and FIG.9 & para.54: Discloses the constructed EPG includes future scheduled programs. FIG.9 illustrates future scheduled media presentations; and FIG.2: Discloses the Content Distribution System distributing to a plurality of distinct media receivers (212(1-3)); and para.0076: Discloses STBs being used as the plurality of distinct media receivers.]; and
generating, by the one or more processors, database information regarding the generating of the one or more package files [para.0032-0034: Discloses content providers generates electronic files of program data (generating package files) which are stored to an EPG database, examples includes program titles, ratings, characters, descriptions, actor names, station identifiers, channel identifiers, schedule information, and the like (generating database information).]; and
causing, by the one or more processors, display of at least a portion of the generated database information on a user client device communicatively coupled to the one or more processors [para.0032: Discloses the EPG database stores electronic files of program data which can be used to generate an electronic program guide; and para.0033: Discloses the EPG Server processes the EPG data prior to distribution where the processing may involve selection of content (a portion of the data selected to be included in the EPG file), content compression, format modification, and the like; and para.0036: Discloses a particular content processor may encode, or otherwise process, the received content into a format that is understood by the multiple client devices (a user client device communicatively coupled to the one or more processors); and para.0038: Discloses rendering the EPG with selected content information to the client display device.].
	Marsh does not explicitly discloses generating, by the one or more processors, database information regarding the generating of the one or more package files, the database information including a completion time associated with the generating of each of the one or more package files (emphasis added to distinguish the elements not taught by the Marsh); However, in analogous art, Magar discloses a database containing information that includes file identification and timestamp data of 

Regarding Claim 9, the combined teachings of Marsh and Magar discloses the non-transitory computer-readable media of claim 8, and Marsh further discloses wherein the method further comprises selecting, by the one or more processors and based on the scheduling information, the plurality of media asset files for the distribution [para.0033: Discloses the EPG server 218 processes the EPG data prior to distribution to generate a published version of the EPG data which contains programming information for all channels for one or more days. The processing may involve any number of techniques to reduce, modify, or enhance the EPG data. Such processes can include selection of content.].

Regarding Claim 10, the combined teachings of Marsh and Magar discloses the non-transitory computer-readable media of claim 8, and Marsh further discloses wherein the method further comprises initiating, by the one or more processors and prior to an earliest scheduled presentation of any of the plurality of media asset files, transmission of the one or more package files to each of the plurality of distinct media receivers [para.0033: Discloses the EPG server 218 processes the EPG data (initiating)  prior to distribution (prior to an earliest scheduled presentation) to generate a published version of the EPG data which contains programming information for all channels .

Regarding Claim 11, the combined teachings of Marsh and Magar discloses the non-transitory computer-readable media of claim 8, and Marsh further discloses wherein generating the one or more package files includes applying one or more compression schemes to each media asset file of the plurality of media asset files [para.0033: Discloses processing EPG data prior to distribution to generate a published version of the EPG data (package files) which contains programming information for all channels may involve any number of techniques to reduce, modify, or enhance the EPG data. Such processes can include selection of content, content compression, format modification, and the like.].

Regarding Claim 12, the combined teachings of Marsh and Magar discloses the non-transitory computer-readable media of claim 8, and Marsh further discloses wherein the generated database information includes an indication of one of multiple media file types associated with the media asset files [para.0061: Discloses an indication of one of multiple media file types such as MPEG 2 files which are added to the content folder.], and wherein causing the display of the at least a portion of the generated database information on the user client device includes selecting the at least a portion of the generated database information based at least in part on a user selection of the one media file type [para.0010: Discloses individual content folders are provided to client devices containing metadata that are collected from a variety of metadata providers. The client devices can process the content folders to provide customized electronic program guide (selecting portions of the database information).].

the non-transitory computer-readable media of claim 8, and Marsh further discloses wherein the generated database information includes one or more of a group that includes a respective success rate associated with the transmission of each media asset file via the one or more package files, a file count associated with each of the one or more package files, and a transmission time associated with transmission of each of at least one of the one or more package files to the plurality of distinct media receivers [para.0054: Discloses the schedule file (package files) contains a list of media content identifier number (MCIDs), the times (transmission time) when, and the channels on which the associated programs are going to be broadcast.].

Regarding Claim 14, the combined teachings of Marsh and Magar discloses the non-transitory computer-readable media of claim 8, and Marsh further discloses wherein the method further comprises tracking at least some of the generated database information over multiple time periods, and wherein causing the display of the at least a portion of the generated database information on the user client device includes displaying one or more comparisons of data associated with a first of the multiple time periods with data associated with a distinct second of the multiple time periods [para.0037: Discloses the EPG server generates the scheduled files (package files) may include some programming based on user preference information (a portion of the schedule); and para.0071: Discloses user preference information is gathered from monitoring (tracking) user watched programs at predetermined intervals (over multiple time periods); and FIG.9: Discloses an EPG presentation displaying one or more comparisons of data associated with a first of the multiple time periods with data associated with a distinct second of the multiple time periods.].

Regarding Claim 15, Marsh discloses a multichannel media distribution system, comprising:
a communications interface to receive scheduling information from a remote data server, the scheduling information specifying one or more future scheduled media presentations for each of a plurality of media assets via one or more content channels [FIG.2 & para.0032: Discloses a remote EPG Database and EPG Server providing scheduled media to a Content Distribution System ;
a media spool manager to generate, based on the scheduling information, one or more package files that each include a plurality of media asset files for distribution to a plurality of distinct media receivers, each of the media asset files corresponding to at least one of the future scheduled media presentations [para.0037: Discloses generating by the Content Distribution System different version files (package files) of the EPG data that takes into account different programming preferences and lineups. The Content Distribution System 210 transmits the EPG data files (package files) to the multiple client devices utilizing a carousel file system (a media spool manager) to repeatedly broadcast the EPG data files; and FIG.9 & para.54: Discloses the constructed EPG includes future scheduled programs. FIG.9 illustrates future scheduled media presentations; and FIG.2: Discloses the Content Distribution System distributing to a plurality of distinct media receivers (212(1-3)); and para.0076: Discloses STBs being used as the plurality of distinct media receivers.]; and
a database generator to generate database information regarding the generation of the one or more package files [para.0032-0034: Discloses content providers generates electronic files of program data (generating package files) which are stored to an EPG database, examples includes program titles, ratings, characters, descriptions, actor names, station identifiers, channel identifiers, schedule information, and the like (generating database information).]; and
a user interface manager to cause display of at least a portion of the generated database information on a user client device communicatively coupled to the multichannel media distribution system [para.0032: Discloses the EPG database stores electronic files of program data which can be used to generate an electronic program guide; and para.0033: Discloses the EPG Server processes the EPG data prior to distribution where the processing may involve selection of content (a portion of the data selected to be included in the EPG file), content compression, format modification, and .
	Marsh does not explicitly discloses a database generator to generate database information regarding the generation of the one or more package files, the generated database information including a completion time associated with the generation of each of the one or more package files (emphasis added to distinguish the elements not taught by the Marsh); However, in analogous art, Magar discloses a database containing information that includes file identification and timestamp data of the file (FIG.2, col.6, and lines 1-3). A file with a timestamp indicates the time when the file was created or modified (FIG.3, col.7, and lines 26-29). The term "created" refers to when a file is first saved or copied to a file system, thus the timestamp indicates a completion time since the file is generated then saved at completion (col.7, and lines 36-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Marsh in view of Magar for database information to include a completion time associated with the generating of each of the one or more package files. One would be motivated at the time of the invention to have this due to significant resources being committed towards analyzing and classifying large number of files that are constantly being created and distributed for detecting malicious files. There is a need for additional and improved systems and methods for classifying files (col.1, and lines 36-37). File timestamps aids in classify files for determining if file is benign or malicious (col.6, and lines 12-18).

Regarding Claim 16, the combined teachings of Marsh and Magar discloses the multichannel media distribution system of claim 15, and Marsh further discloses wherein the media spool manager is further to select, based at least in part on the scheduling information, the plurality of media asset files for the distribution [para.0033: Discloses the EPG server 218 processes the EPG data prior to distribution to generate a published version of the EPG data which contains programming information for all channels for one or more days. The processing may involve any number of techniques to reduce, modify, or enhance the EPG data. Such processes can include selection of content.].

Regarding Claim 17, the combined teachings of Marsh and Magar discloses the multichannel media distribution system of claim 15, and Marsh further discloses wherein the media spool manager is further to initiate, prior to an earliest scheduled presentation of any of the plurality of media asset files, transmission of the one or more package files to each of the plurality of distinct media receivers [para.0010: Discloses individual content folders are provided to client devices containing metadata that are collected from a variety of metadata providers. The client devices can process the content folders to provide customized electronic program guide for its users; and para.0049: Discloses each content folder is associated with each particular piece of media content of interest; and para.0120: Discloses that downloaded content folders are associated with content that is to be broadcast up to a couple of weeks into the future (prior to an earliest scheduled presentation).].

Regarding Claim 18, the combined teachings of Marsh and Magar discloses the multichannel media distribution system of claim 15, and Marsh further discloses wherein to generate the one or more package files includes to apply one or more compression schemes to each media asset file of the plurality of media asset files [para.0033: Discloses processing EPG data prior to distribution to generate a published version of the EPG data (package files) which contains programming information for all channels may involve any number of techniques to reduce, modify, or enhance the EPG data. Such processes can include selection of content, content compression, format modification, and the like.].

Regarding Claim 19, the combined teachings of Marsh and Magar discloses the multichannel media distribution system of claim 15, and Marsh further discloses wherein the generated database information includes an indication of one of multiple media file types associated with the media asset files [para.0061: Discloses an indication of one of multiple media file types such as MPEG 2 files which are added to the content folder.], and wherein to cause the display of the at least a portion of the generated database information on the user client device includes to select the at least a portion of the generated database information based at least in part on a user selection of the one media file type [para.0010: Discloses individual content folders are provided to client devices containing .

Regarding Claim 20, the combined teachings of Marsh and Magar discloses the multichannel media distribution system of claim 15, and Marsh further discloses wherein the generated database information includes one or more of a group that includes a respective success rate associated with the transmission of each media asset file via the one or more package files, a file count associated with each of the one or more package files, and a transmission time associated with transmission of each of at least one of the one or more package files to the plurality of distinct media receivers [para.0054: Discloses the schedule file (package files) contains a list of media content identifier number (MCIDs), the times (transmission time) when, and the channels on which the associated programs are going to be broadcast.].

Regarding Claim 21, the combined teachings of Marsh and Magar discloses the multichannel media distribution system of claim 15, and Marsh further discloses wherein the method further comprises tracking at least some of the generated database information over multiple time periods, and wherein causing the display of the at least a portion of the generated database information on the user client device includes displaying one or more comparisons of data associated with a first of the multiple time periods with data associated with a distinct second of the multiple time periods [para.0037: Discloses the EPG server generates the scheduled files (package files) may include some programming based on user preference information (a portion of the schedule); and para.0071: Discloses user preference information is gathered from monitoring (tracking) user watched programs at predetermined intervals (over multiple time periods); and FIG.9: Discloses an EPG presentation displaying one or more comparisons of data associated with a first of the multiple time periods with data associated with a distinct second of the multiple time periods.].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong et al., (US 2013/0152135 A1) - Discloses a smart TV platform manager may receive TV application package [para.0094].
Cuzacq et al., (US 2011/0252055 A1) - Discloses identify, based on scheduling data, a plurality of digital media files of a first digital media product to be transmitted to a first distribution platform [0016].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) 

/A. O./
Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426